757 So. 2d 616 (2000)
Efrain RAMOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-2308.
District Court of Appeal of Florida, Third District.
May 17, 2000.
Efrain Ramos, in proper person.
Robert A. Butterworth, Attorney General, and Frank J. Ingrassia, Assistant Attorney General., for appellee.
Before GODERICH, GREEN, and RAMIREZ, JJ.
PER CURIAM.
This is an appeal from the summary denial of a petition seeking a writ of mandamus against the respondent, Joaquin Perez, wherein the petitioner/appellant Efrain Ramos requested the production of his trial transcripts in the possession of Perez. Perez was Ramos's trial counsel. A copy of the petition was served on Perez, but the record does not contain any response from Perez, nor has Perez filed a brief in connection with this appeal. The trial court denied the petition as insufficient to support the relief requested. We reverse.
Perez was a specially appointed public defender on behalf of Ramos and as such is an agent of the state sufficient to invoke the remedy of mandamus. Colon v. Irwin, 732 So. 2d 428, 429 (Fla. 5th DCA 1999). See also Thompson v. Unterberger, 577 So. 2d 684, 685-86 (Fla. 2d DCA 1991) ("Transcripts provided at public expense to facilitate an indigent defendant's appeal do not become the property of counsel once the appeal has been completed.").
We, therefore, reverse with directions to issue a writ of mandamus ordering Joaquin Perez to turn over any trial transcripts in his possession in connection with State of Florida v. Efrain Ramos, Case No. 94-35088-A.